Citation Nr: 1640930	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  This matter has been addressed by other Veterans Law Judges (VLJs) at the Board, appealed to the United States Court of Appeals for Veterans Claims (Court), and remanded back to the Board on several occasions, most recently in September 2015.  It is now before the undersigned.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has asthma that first manifested in service and has been persistent since.  


CONCLUSION OF LAW

Service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Veteran's Statements

At the outset, the Board notes that the Veteran has advanced several theories of entitlement throughout the years that this claim has remained pending, specifically including that he has asthma that first manifested in service as wheezing and breathing difficulties and has persisted since.  As the Board has found the evidence is at least in relative equipoise as to the merits of that particular allegation, it finds no need to discuss the myriad other theories that have been advanced in this appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows here.

 Legal Criteria

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Factual Background

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to respiratory problems.  Notably, both his service enlistment examination and his service separation examination did not note any respiratory complaints or problems. 

An August 1971 VA examination shortly after separation also did not note any respiratory abnormalities, though it was notably conducted in conjunction with claims for non-respiratory disabilities.  February 1988 private records show the Veteran presented with occasional breathing problems.  The note indicates he had never had acute asthma, but his wife had noticed some wheezing.  He was diagnosed with "minimally compromised pulmonary dysfunction without evidence of bronchospasm" with an unknown cause.  Subsequent records include consistent, repeated diagnoses of asthma.  In September 1993, he presented with wheezing and increased shortness of breath.  Records show he was taking medications for asthma at the time.  VA treatment records throughout the pendency of this appeal confirm that diagnosis and consistently indicate his condition has been stable and mild, requiring the use of an inhaler only infrequently.  

On March 2002 VA examination, the Veteran said he remembered wheezing that began when he was returning home from Vietnam in 1968 and slowly progressed in the 1970s.  He indicated he continued to use an albuterol inhaler, though infrequently.  In an addendum opinion, the examiner noted that there was no evidence of asthma in service, but did not provide any opinion as to the cause of the asthma.  In a May 2004 statement, the Veteran said that he did not have asthma prior to service, and again recalled that he began having wheezing and breathing problems while on the airplane returning from Vietnam, but did not seek treatment until 1988.  Medical records since 2004 continued to document consistent complaints of wheezing, shortness of breath, and dyspnea on exertion, diagnosed as asthma.  

On June 2008 VA examination, the examiner noted the Veteran used an inhaled bronchodilator intermittently, but noted no other medications were used for asthma.  The Veteran said he had been using it daily earlier in the year because of an exacerbation of symptoms that had subsided.  He reported acute asthma attacks several times per year and a history of coughing once or several times daily.  He also reported a history of wheezing weekly and dyspnea on moderate and severe exertion.  On physical examination, the examiner noted no signs of pulmonary restrictive disease.  However, spirometry confirmed a moderate obstructive lung defect.  Lung volumes and diffusion capacity were within normal limits, however.  Based on that, the examiner diagnosed asthma.  [The examiner also provided an opinion as to causation bearing on a secondary theory of entitlement that is immaterial here.]

In June 2016, the Board requested an expert medical opinion from a VHA provider to, in part, identify each lung disability entity that was documented in the record.  The August 2016 response from the Chief of the Miami VA Healthcare System's Pulmonary Section indicates that there are "several mentions in the chart that the [Veteran] had a diagnos[is] of asthma.  However, throughout the chart it is reported that he did not suffer [from] chronic respiratory symptoms...suggesting that if present, he had at most mild intermittent asthma."  The consulting expert explained that such asthma is treated "as needed," and explained why the only medication in multiple records was a beta-agonist inhaler.  He noted a three-week episode of chest cold with cough in 2007, suggesting a probable asthma exacerbation.  However, the consulting expert specifically indicated that "records don't show a spirometry concluding airflow obstruction," and therefore ruled out a clinical diagnosis of asthma.  Nonetheless, he indicated that "mild asthma can have normal lung function."  Notably, he specifically found no other pulmonary disabilities were reflected by the Veteran's chart.  

Analysis

It is not in dispute that the Veteran has been diagnosed with asthma.  Furthermore, his own testimony is competent evidence regarding the onset of respiratory symptoms while returning from Vietnam in 1968 (during active service) and their persistence since.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay persons competent to report observable symptoms).  Moreover, both reports regarding onset of respiratory symptoms in service and persistence thereafter (on March 2002 examination and in a May 2004 statement) are internally consistent, despite being made over two years apart.  The fact that the medical evidence, including the August 2016 expert opinion, indicates the Veteran's asthma has always been quite mild is also consistent with his reports that his then-undiagnosed symptoms were left untreated until 1988.  Thus, the Board finds his statements are also consistent with the medical evidence of record and finds no reason to question the veracity of these statements.  Consequently, the Veteran's statements are competent, credible, and probative evidence of respiratory symptoms that began in service and have persisted since that time, although initial treatment was sought several years postservice.

The remaining question is whether his statements reasonably show that asthma was incurred in service despite not being formally diagnosed until after discharge.  In that regard, the Board observes there is no clinical evidence of a pulmonary disability other than asthma.  While there are several notations of chronic obstructive pulmonary disease (COPD) in more recent VA treatment records, many of these indicate either a questionable diagnosis or "COPD/asthma," and there is no documented clinical testing confirming COPD.  In contrast, spirometry conducted on June 2008 VA examination specifically rendered a diagnosis of asthma (and not COPD).  Furthermore, the August 2016 VHA expert opinion (from the Miami VA Pulmonary Section Chief) indicates the Veteran's records do not show "spirometry concluding airflow obstruction," and found no other documented pulmonary disabilities supported by the record.  This finding is particularly probative given the consulting expert's unique and singular competence in such matters.  

Thus, the medical evidence indicates that it is at least as likely as not that asthma (the only pulmonary diagnosis of record) is the cause of the Veteran's respiratory symptoms throughout the years.  The Veteran's lay reports are probative evidence of early manifestations of asthma in service that persisted thereafter, but were only formally diagnosed several years later.  See Jandreau, 492 F.3d at 1377 ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

In light of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has asthma which was first manifested by respiratory symptoms that began in service and have been continuous since that time.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-1167.  Resolving all remaining reasonable doubt in the Veteran's favor, service connection for asthma is warranted, and the appeal must be granted.


ORDER

Service connection for asthma is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


